Title: To James Madison from Horatio Gates Spafford, 13 September 1814
From: Spafford, Horatio Gates
To: Madison, James


        
          Respected Friend
          Albany, 9 Mo. 13, 1814.
        
        At the moment of taking my pen to address thee, my eyes are flowing with tears of anxiety and deep distress for the situation of my beloved country. And when I grieve for that, I grieve also for myself. Perhaps thy time may hardly allow thee to peruse this, but let me entreat, if that may be possible. Devoted, as I feel, to the interests of America, my passions almost subdue, at times, my religious principles, so that I regret I have nothing to offer in the common-cause. It was expressly designed, by my Parents, that I should be educated for military life; & I held a commission at a very early age. My Father was an officer, & active in the field, till called to the Commissariat, where he served to the close of the war. But—my consience forbid to resist evil with evil in any case, & to commit any violence. I have been a Quaker 14 years. O that all mankind feared to take human life, as I do, & we might rest in peace. But—in the sympathy of feeling, I commiserate with all the unhappy. The laws have favored those of my religion; & I gladly yield the mite which my means afford toward those who suffer by the war. Be assured then, that would my consience acquit me, I would long since have tenderd my best services, at the hazard of life, for my bleeding country. If I could, in any way, consistent with my

consience as a christian, render any service to my country, I would serve it with alacrity & zeal. I have suffered by the War, to the reduction of my means, by more than one half. In much sympathy with thee, whose trials must be very great, & with my country, I remain, thy friend,
        
          H. G. Spafford.
        
      